Exhibit 10.1


SHARE PURCHASE AGREEMENT



This SHARE PURCHASE AGREEMENT (this “Agreement”) is entered into as of the 15th
day of March, 2011 by and between COUNSEL RB CAPITAL INC., a Florida corporation
(the “Corporation”), and WERKLUND CAPITAL CORPORATION, a Nova Scotia corporation
(“Purchaser”).
 
WHEREAS, the Board of Directors of the Corporation has authorized the
Corporation to sell Purchaser certain shares of common stock of the Corporation;
and
 
WHEREAS, Purchaser desires to purchase certain shares of common stock of the
Corporation on the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained and other good and valuable consideration, the parties hereto agree as
follows:
 
1.           Purchase.  Subject to the terms and conditions of this Agreement,
the Corporation hereby agrees to sell to Purchaser, and Purchaser hereby agrees
to purchase from the Corporation, one million (1,000,000) shares of the common
stock of the Corporation (the “Shares”).  The closing of such purchase and sale
shall be effective as of the date hereof.
 
2.           Purchase Price.  The purchase price for the Shares shall be One
dollar eighty three cents (US$1.83) per share (“Share Price”) for an aggregate
consideration of One million eight hundred thirty thousand and zero cents
(US$1,830,000) (“Purchase Price”).  The Purchase Price shall be payable in the
form of immediately available funds at Closing (as defined below).
 
3.           Closing; delivery.
 
(a)           Closing.  The purchase and sale of the Shares shall take place
remotely via the exchange of documents and signatures, at the offices of Harwell
Howard Hyne Gabbert & Manner, P.C., 315 Deaderick Street, Suite 1800, Nashville,
Tennessee 37238 on March 15, 2011, or at such other time and place as the
Corporation and Purchaser mutually agree (which time and place are designated as
the “Closing”).
 
(b)           Corporation Deliveries.  At Closing, the Corporation shall deliver
to Purchaser:
 
(i)           Certificate(s) or other document(s) evidencing the Shares;
 
(ii)           A copy of the Corporation’s certificate of good standing;
 
(iii)           A copy of the Put Option Agreement by and between Counsel
Corporation, an Ontario corporation, and Purchaser (“Put Option Agreement”)
executed by Counsel Corporation;
 
 
 

--------------------------------------------------------------------------------

 
 
(iv)           A certified copy of the Corporation’s resolution(s) approving the
transactions contemplated by this Agreement; and
 
(v)           Such other instruments or documents as may be necessary or
appropriate to carry out the transactions contemplated hereby.
 
(c)           Purchaser Deliveries.  At Closing, Purchaser shall deliver to the
Corporation:
 
(i)           The Purchase Price by wire transfer of funds to an account
designated in writing by the Corporation;
 
(ii)           A copy of the Put Option Agreement executed by Purchaser; and
 
(iii)           Such other instruments or documents as may be necessary or
appropriate to carry out the transactions contemplated hereby.
 
4.           Representations and Warranties of the Corporation.  The Corporation
hereby represents and warrants to Purchaser that the following statements are
true:
 
(a)           Incorporation; Authorization.
 
(i)           The Corporation is a corporation duly organized, validly existing
and in good standing under the law of the jurisdiction of its organization.  The
Corporation has all requisite power and authority to own, lease and operate its
properties and assets and to carry on its business as it is now being conducted,
and is duly qualified to transact business in each jurisdiction in which the
nature of property owned or leased by it or the conduct of its business requires
it to be so qualified, except where the failure to be duly qualified to transact
business, has not had or would not, individually or in the aggregate, be
reasonably likely to have a material adverse effect. True and complete copies of
the articles of incorporation and bylaws, or other organizational documents (in
each case, together with all amendments thereto) of the Corporation have been
delivered or made available to Purchaser.  The Corporation is not in material
default or violation of any provisions of its organizational documents.
 
(ii)           The Corporation has all requisite corporate power and authority
to execute and deliver this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby.  The execution and delivery
of this Agreement, the performance of the Corporation’s obligations hereunder
and the consummation of the transactions contemplated hereby have been duly and
validly authorized by the Board of Directors of the Corporation, and no other
corporate proceedings or actions on the part of the Corporation, the Board of
Directors of the Corporation or the shareholders of the Corporation are
necessary to authorize the execution and delivery of this Agreement or to
perform the Corporation’s obligations hereunder.  This Agreement has been duly
executed and delivered by the Corporation, and this Agreement constitutes the
legal, valid and binding obligation of the Corporation, enforceable against the
Corporation in accordance with its terms, except for (i) the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
relating to or affecting the rights of creditors generally and (ii) the effect
of equitable principles of general application.
 
 
2

--------------------------------------------------------------------------------

 
 
(iii)           The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby will not (1) violate
any provision of the articles of incorporation or bylaws, or similar
organizational documents, of the Corporation, (2) violate or conflict with any
provision of or result in the imposition of any lien upon or the creation of a
security interest in any of the Corporation’s assets or properties, or (3)
violate or conflict with any law to which the Corporation is subject, except for
those that, in the case of clauses (2) and (3) above, would not have a material
adverse effect upon the Corporation.
 
(b)           Capitalization; Structure.  The authorized capital stock of the
Corporation consists of 300,000,000 shares of common stock and 10,000,000 shares
of preferred stock.  After giving effect to this Agreement, (i) 26,779,752
shares of common stock are issued and outstanding, (ii) 592 shares of Series N
preferred stock are issued and outstanding, and (iii) 3,776,607 shares of the
Corporation’s common stock have been reserved for issuance under the
Corporation’s equity incentive plans, of which options to purchase 2,178,246
shares of the Corporation’s common stock are currently outstanding.  The Shares
will, upon the issuance thereof following the payment therefore in accordance
with the terms of this Agreement, be (i) duly authorized and validly issued and
outstanding, (ii) fully paid and nonassessable, (iii) not subject to or issued
in violation of preemptive or similar rights, rights of first refusal or other
similar rights, and (iv) free and clear of any and all liens, claims and
encumbrances of the Corporation except as set forth in the articles of
incorporation.
 
(c)           Litigation.  There are no pending or, to the knowledge of
Corporation, overtly threatened actions, suits or proceedings, either at law or
in equity, which would reasonably be expected to impair in any material respect
the ability of the Corporation to perform its obligations under this Agreement
or have a material adverse effect on the business condition of the Corporation,
or prevent or impede or delay the consummation of the transactions contemplated
hereby.
 
(d)           SEC Reports; Material Adverse Effect.  The Corporation has filed
or furnished all required reports, schedules, forms, certifications, and other
documents required to be filed by it with the Securities and Exchange Commission
(“SEC”) under the Securities Exchange Act of 1934 (the “Exchange Act”) as the
case may be (together with all exhibits and schedules thereto and documents
incorporated therein by reference, the “SEC Reports”).  At the time filed (or if
amended or superseded by a subsequent filing, at the time of such subsequent
filing) or declared effective, the SEC Reports (i) were prepared in all material
respects in accordance with the requirements of the Exchange Act, and in each
case the published rules and regulations of the SEC thereunder, each as
applicable to the SEC Reports, and (ii) did not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  Since the date of the
Corporation’s last filing required under the Exchange Act, there has not
occurred any circumstance or event that, individually or in the aggregate, would
be reasonably likely to have a material adverse effect on the Corporation.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)           Brokers or Finders. The Corporation has not incurred any liability
for brokerage or finders’ fees or other similar payments in connection with the
transactions contemplated hereby.
 
(f)           Disclosure.  The Corporation has made available to Purchaser all
the information reasonably available to the Corporation that Purchaser has
requested for deciding whether to acquire the Shares.  No representation or
warranty or other statement made by the Corporation in this Agreement contains
any untrue statement of a material fact or omits or will omit a material fact
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made.
 
5.           Representations and Warranties of Purchaser.  Purchaser hereby
represents and warrants to the Corporation that the following statements are
true:
 
(a)           Authorization.  Purchaser has full power and authority to enter
into and perform its obligations under this Agreement. This Agreement to which
Purchaser is a party, when executed and delivered by the Purchaser, will
constitute valid and legally binding obligations of the Purchaser, enforceable
in accordance with their terms, except, as limited by, applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.
 
(b)           Access.  Purchaser acknowledges the receipt of such information
regarding the Corporation and the Shares that Purchaser has requested and that
Purchaser, or Purchaser’s representative, has thoroughly read and evaluated and
understands the same and understands the nature of the risks involved in
investment in the Shares.  Further, Purchaser has been advised that the
Corporation is available to answer any and all questions about the Corporation
or Purchaser’s acquisition of Shares, and Purchaser has asked the Corporation
such questions in this regard as Purchaser has deemed appropriate and has
received satisfactory answers from the Corporation to all such questions.
 
(c)           Investment Intent.  Purchaser is acquiring the Shares for its own
account and not for the account of others, and is not acquiring the Shares for
the purpose of reselling, transferring, or subdividing, or otherwise disposing
of or hypothecating all or any portion of the Shares, and Purchaser does not
presently have any reason to anticipate any change in circumstances or other
occasion or event that would necessitate that Purchaser sell the Shares.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           Ability to Bear Economic Loss.  Purchaser has sufficient net worth
so that Purchaser’s acquisition of the Shares will not be material when compared
with Purchaser’s total financial capacity, and Purchaser’s acquisition of the
Shares and total investments are reasonable in relation to Purchaser’s total
financial capacity.  Purchaser can afford to bear the economic risks of
investment in the Shares, including the risk of losing the entire
investment.  Purchaser has adequate means of providing for its current financial
needs and possible contingencies, exclusive of its investment in the Shares.
 
(e)           Independent Investigations.  Purchaser is experienced and
knowledgeable in business and financial matters in general and with respect to
investments similar to an investment in the Shares in particular, and is capable
of evaluating the merits and risks of acquiring Shares.  Purchaser acknowledges
that Purchaser has received no representations or warranties from the
Corporation or its employees or agents, other than those contained herein, and
has relied only upon the investigations conducted by Purchaser and Purchaser’s
advisors in acquiring the Shares.
 
(f)           Accredited Investor.  Purchaser is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act of
1933 (the “1933 Act”), as amended and Purchaser is resident in or otherwise
subject to the applicable securities laws of the province of Alberta and it is
an “accredited investor”, as such term is defined in National Instrument 45-106
- Prospectus and Registration Exemptions of the Canadian Securities
Administrators adopted under the securities legislation of the province of
Alberta (“NI 45-106”) and reproduced in Schedule “A” to Exhibit 1 of this
Agreement and it has concurrently executed and delivered a Representation Letter
in the form attached as Exhibit 1 to this  Agreement and has initialed or placed
a check mark in Appendix “A” thereto indicating that the Purchaser satisfies one
of the categories of “accredited investor” set forth in such definition.
 
(g)           Brokers or Finders.  Purchaser has not incurred any liability for
brokerage or finders’ fees or other similar payments in connection with the
transactions contemplated hereby.
 
(h)           Regulation S Representations, Warranties and Covenants.
 
(i)           Purchaser understands that the investment offered hereunder has
not been registered under the 1933 Act and Purchaser understands that it is
purchasing the Shares without being furnished any offering literature or
prospectus.
 
(ii)           At the time Purchaser was offered the Shares, it was not, and at
the date hereof, it is not a “U.S. Person” which is defined below:
 
(1)           Any natural person residing in the United States of America, its
territories and possessions, any state of the United States, and the District of
Columbia (“United States” or “U.S.”);
 
(2)           Any partnership or corporation organized or incorporated under the
laws of the United States:
 
 
5

--------------------------------------------------------------------------------

 
 
(3)           Any estate of which any executor or administrator is a U.S.
person;
 
(4)           Any trust of which any trustee is a U.S. person;
 
(5)           Any agency or branch of a foreign entity located in the United
States;
 
(6)           Any non-discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
of a U.S. person;
 
(7)           Any discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident of the United States; and
 
(8)           Any partnership or corporation if (i) organized or incorporated
under the laws of any foreign jurisdiction and (ii) formed by a U.S. person
principally for the purpose of investing in securities not registered under the
1933 Act, unless it is organized or incorporated, and owned, by accredited
investors (as defined in Rule 501(a) of Regulation D promulgated under the 1933
Act) who are not natural persons, estates or trusts.
 
(iii)           Purchaser understands that no action has been or will be taken
in any jurisdiction by the Corporation that would permit a public offering of
the Shares in any country or jurisdiction where action for that purpose is
required.
 
(iv)           Purchaser (1) as of the execution date of this Agreement is not
located within the United States, and (2) is not purchasing the Shares for the
account or benefit of any U.S. person.
 
(v)           Purchaser will not resell the Shares except in accordance with the
provisions of Regulation S (Rule 901 through 905 and Preliminary Notes thereto),
pursuant to a registration under the 1933 Act, or pursuant to an available
exemption from registration; and agrees not to engage in hedging transactions
with regard to such securities unless in compliance with the 1933 Act.
 
(vi)           Purchaser has been independently advised as to restrictions with
respect to trading in the Shares imposed by applicable securities legislation in
the jurisdiction in which it resides, confirms that no representation (written
or oral) has been made to it by or on behalf of the Corporation with respect
thereto, acknowledges that it is aware of the characteristics of the Shares, the
risks relating to an investment therein and of the fact that it may not be able
to resell the Shares except in accordance with limited exemptions under
applicable securities legislation and regulatory policy until expiry of the
applicable restricted period and compliance with the other requirements of
applicable law and it agrees that any certificate(s) representing the Shares
will bear a legend indicating that the resale of such securities is restricted.
Purchaser further acknowledges that it should consult its own legal counsel in
its jurisdiction of residence for full particulars of applicable resale
restrictions.
 
 
6

--------------------------------------------------------------------------------

 
 
(vii)           Purchaser represents and warrants that the funds representing
the Purchase Price which will be advanced by the Purchaser to the Corporation
hereunder will not represent proceeds of crime for the purposes of the Proceeds
of Crime (Money Laundering) and Terrorist Financing Act (Canada) (the “PCMLA”)
and Purchaser acknowledges that the Corporation may in the future be required by
law to disclose Purchaser’s name and other information relating to this
Agreement and Purchaser’s subscription hereunder, on a confidential basis,
pursuant to the PCMLA.  To the best of its knowledge, none of the subscription
funds to be provided by Purchaser (i) have been or will be derived from or
related to any activity that is deemed criminal under the law of Canada, the
United States of America, or any other jurisdiction, or (ii) are being tendered
on behalf of a person or entity who has not been identified to Purchaser.
Purchaser shall promptly notify the Corporation if Purchaser discovers that any
of such representations ceases to be true, and to provide the Corporation with
appropriate information in connection therewith.
 
(viii)           Purchaser will not engage in hedging transactions with regard
to the Shares of the Corporation prior to the expiration of the distribution
compliance period specified in Category 3 (paragraph (b)(3)) in Rule 903 of
Regulation S, unless in compliance with the 1933 Act; and as applicable, shall
include statements to the effect that the securities have not been registered
under the 1933 Act and may not be offered or sold in the United States or to
U.S. persons (other than distributors) unless the securities are registered
under the 1933 Act, or an exemption from the registration requirements of the
1933 Act is available.
 
(ix)           No form of “directed selling efforts” (as defined in Rule 902 of
Regulations S under the 1933 Act), general solicitation or general advertising
in violation of the 1933 Act has been or will be used nor will any offers by
means of any directed selling efforts in the United States be made by Purchaser
or any of its representatives in connection with the offer and sales of the
Shares.
 
6.           Legend.  Purchaser acknowledges that the Shares may not be, and
Purchaser agrees that they shall not be, sold except pursuant to an effective
registration statement and compliance with applicable securities legislation or
an exemption from such registration and applicable securities legislation under
said statutes.  Purchaser agrees that a legend has been or will be placed on any
certificate(s) or other document(s) evidencing the Shares reflecting the
restrictions on transfer of the Shares described herein.  Purchaser agrees that
such legend will be placed on any new certificate(s) or other document(s) issued
upon presentment by Purchaser of certificate(s) or other document(s) for
transfer, as permitted hereunder.
 
 
7

--------------------------------------------------------------------------------

 
 
7.           Indemnification.
 
(a)           Survival.
 
  All representations, warranties, covenants, and obligations in this Agreement
will survive the Closing and the consummation of the transactions contemplated
hereby, subject to Section 7(f).
 
(b)           Indemnification and Reimbursement by the Corporation.  The
Corporation shall indemnify, defend and hold harmless Purchaser and its
officers, directors, shareholders, employees, representatives and agents
(collectively,  the “Purchaser Indemnified Persons”), and shall reimburse the
Purchaser Indemnified Persons, for any loss, liability, claim, damage, expense
(including costs of investigation and defense and reasonable attorneys’ fees and
expenses), whether or not involving a third-party claim (collectively,
“Damages”), arising, directly or indirectly, from or in connection with:
 
(i)           any breach of any representation or warranty made by the
Corporation in this Agreement;
 
(ii)           any breach of any covenant or obligation of the Corporation in
this Agreement; and
 
(iii)           any brokerage or finders’ fees or commissions or similar
payments based upon any agreement or understanding alleged to have been made by
any individual, corporation, partnership, trust, limited liability company,
association or other entity (“Person”) with the Corporation (or any Person
acting on its behalf) in connection with the transactions contemplated hereby.
 
(c)           Indemnification and Reimbursement by Purchaser.  Purchaser shall
indemnify, defend and hold harmless the Corporation and its officers, directors,
shareholders, employees, representatives and agents (collectively, the
“Corporation Indemnified Persons), and shall reimburse the Corporation
Indemnified Persons for any Damages arising, directly or indirectly, from or in
connection with:
 
(i)           any breach of any representation or warranty made by Purchaser in
this Agreement;
 
(ii)           any breach of any covenant or obligation of Purchaser in this
Agreement; and
 
(iii)           any brokerage or finders’ fees or commissions or similar
payments based upon any agreement or understanding alleged to have been made by
any Person with Purchaser (or any Person acting on its behalf) in connection
with the transactions contemplated hereby.
 
(d)           Limitations on Indemnification by  the
Corporation.  Notwithstanding anything contained herein to the contrary, the
obligation of the Corporation to indemnify the Purchaser Indemnified Persons
pursuant to Section 7(b)(i) is subject to the following limitations and
qualifications:
 
(i)           The Corporation will have no indemnification liability under
Section 7(b)(i) until the total amount of Damages incurred by Purchaser
Indemnified Persons hereunder exceeds $50,000 (the “Basket”) and then only for
the amount by which such Damages exceed the Basket.
 
 
8

--------------------------------------------------------------------------------

 
 
(ii)           The maximum indemnification liability of the Corporation under
7(b)(i) will be $1,830,000 (the “Cap”).
 
(e)           Limitations on Indemnification by Purchaser.  Notwithstanding
anything contained herein to the contrary, the obligation of Purchaser to
indemnify the Corporation Indemnified Persons pursuant to Section 7(c)(i) is
subject to the following limitations and qualifications;
 
(i)           Purchaser will have no indemnification liability under Section
7(c)(i) until the total amount of Damages incurred by the Corporation
Indemnified Persons hereunder exceeds the Basket, and then only for the amount
by which such Damages exceed the Basket.
 
(ii)           The maximum indemnification liability of Purchaser under Section
7(c)(i) will be the Cap.
 
(f)           Time Limitations.
 
(i)           The representations and warranties provided in this Agreement
shall survive the Closing for twelve (12) months from the Closing and after that
such representations and warranties and any claims with respect thereto shall be
forever barred, except to the extent that prior to such date, Purchaser notifies
the Corporation of a claim specifying the factual basis of that claim in
reasonable detail to the extent then known by Purchaser.
 
(ii)           The representations and warranties provided in this Agreement
shall survive the Closing for twelve (12) months from the Closing and after that
such representations and warranties and any claims with respect thereto shall be
forever barred, except to the extent that prior to such date, the Corporation
notifies Purchaser of a claim specifying the factual basis of that claim in
reasonable detail to the extent then known by the Corporation.
 
(g)           Third-Party Claims.
 
(i)           Promptly after receipt by a Person entitled to indemnity under
Section 7(b) or 7(c) (an “Indemnified Person”) of notice of the assertion of any
claim against any Indemnified Person by a third party (a “Third-Party Claim”),
such Indemnified Person shall give notice to the Person obligated to indemnify
under such Section (an “Indemnifying Person”) of the assertion of such
Third-Party Claim, provided that the failure to notify the Indemnifying Person
will not relieve the Indemnifying Person of any liability that it may have to
any Indemnified Person, except to the extent that the Indemnifying Person
demonstrates that the defense of such Third-Party Claim is prejudiced by the
Indemnified Person’s failure to give such notice.
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)           If an Indemnified Person gives notice to the Indemnifying Person
pursuant to Section 7(g)(i) of the assertion of a Third-Party Claim, the
Indemnifying Person shall be entitled to control in the defense of such
Third-Party Claim.  After notice from the Indemnifying Person to the Indemnified
Person of its election to assume the defense of such Third-Party Claim, the
Indemnifying Person shall not, so long as it diligently conducts such defense,
be liable to the Indemnified Person under this Section 7 for any fees of other
counsel or any other expenses with respect to the defense of such Third-Party
Claim, in each case subsequently incurred by the Indemnified Person in
connection with the defense of such Third-Party Claim.  If the Indemnifying
Person assumes the defense of a Third-Party Claim, (1) no compromise or
settlement of such Third-Party Claims may be effected by the Indemnifying Person
without the Indemnified Person’s consent unless (A) there is no finding or
admission of any violation of any legal requirement or any violation of the
rights of any Person and (B) the sole relief provided is monetary damages that
are paid in full by the Indemnifying Person; and (2) the Indemnified Person
shall have no liability with respect to any compromise or settlement of such
Third-Party Claims effected without its consent.  If notice is given to an
Indemnifying Person of the assertion of any Third-Party Claim and the
Indemnifying Person does not, within thirty (30) days after the Indemnified
Person’s notice is given, give notice to the Indemnified Person of its election
to assume the defense of such Third-Party Claim, the Indemnifying Person will be
bound by any determination made in such Third-Party Claim or any compromise or
settlement effected by the Indemnified Person.
 
(h)           Procedure for Indemnification-Other Claims.  A claim for
indemnification for any matter not involving a Third-Party Claim may be asserted
by notice to the party from whom indemnification is sought.
 
(i)           Exclusive Remedy.  Indemnification provided for in this Section 7
shall be the exclusive remedy available to an Indemnified Party in connection
with any Damages arising out of or related to this Agreement, provided that
nothing herein will limit any Indemnified Person’s rights hereunder or otherwise
to injunctive or other equitable relief to enforce its rights under this
Agreement.
 
(j)           Mutual Release.  Subject to and upon exercise of the Option (as
defined in the Put Option Agreement), the Corporation and Purchaser on behalf of
themselves and the Corporation Indemnified Persons and Purchaser Indemnified
Persons, respectively, hereby mutually release, remise and forever discharge one
another, their officers, directors, employees, agents, attorneys, affiliates,
subsidiaries, parents, partners, successors, and assigns, from any and all
actions, attorney’s fees, charges, claims, costs, demands, expenses, judgments
and liabilities arising, directly or indirectly, from or related to this
Agreement.
 
(k)           Share Transfer.  Purchaser agrees that if any Purchaser
Indemnified Persons seek indemnification from Corporation, Purchaser shall
transfer to Corporation a number of Shares equal to the indemnified Damages
divided by the Share Price (“Transferred Shares”).  Purchaser agrees it shall
deliver to the Corporation the certificate(s) or other document(s) evidencing
such Transferred Shares, accompanied by stock powers executed in blank, and
otherwise will take such action and deliver such documentation as may be
reasonably necessary in order to transfer to the Corporation good and marketable
title to such Transferred Shares, free and clear of any and all liens, claims,
encumbrances of any nature.
 
 
10

--------------------------------------------------------------------------------

 
 
8.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the substantive laws of the State of New York and without
regard to its laws concerning choice of law.
 
9.           Arbitration.  Any controversy or claim arising out of or relating
to this Agreement shall be settled exclusively by arbitration in accordance with
the Commercial Arbitration Rules of the American Arbitration Association then in
effect.  The decision of the arbitrator shall, except for mistakes of law, be
final and binding upon the parties hereto, and judgment upon the award rendered
by the arbitrator, which shall, in the case of damages, be limited to actual
damages proven in the arbitration, may be entered in any court having
jurisdiction thereof.
 
10.           Notices.  All notices and other communications given or made
pursuant to this Agreement shall be in writing and deemed effectively given upon
the date of personal delivery or one business day following sending by overnight
delivery via a national courier service, addressed to the following at:
 
To the Corporation:


Counsel RB Capital Inc.
Attn:  Jonathan Reich
267 Central Avenue
White Plains, New York 10606
Phone:  914.614.1800


With a copy to:


Counsel Corporation
Attn: R. Adam Levy
1 Toronto Street, Suite 700
Toronto ON M5C 2V6
Canada
Phone:  416.866.3000


and


Harwell Howard Hyne Gabbert & Manner, P.C.
Attn:  Curtis Capeling
315 Deaderick Street, Suite 1800
Nashville, Tennessee  37238
Phone:  615.256.0500


 
11

--------------------------------------------------------------------------------

 
 
To Purchaser:


Werklund Capital Corporation
Attn:  Blake Lyon
4500 Canterra Tower
400 – 3rd Ave SW
Calgary, AB T2P 4H2
Phone: 403-231-6545
Fax: 403-231-6549


With a copy to:


TingleMerrett LLP
Attn: Jeffrey A. Helper
1250, 639 – 5th Avenue SW
Calgary, AB T2P 0M9
Phone: 403-571-8011
Fax: 403-571-8008


11.           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the heirs, legal representatives, successors, and assigns
of each of the parties.
 
12.           Multiple Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original for all purposes, but
all of which together shall constitute one and the same instrument.
 
13.           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties, and supersedes all prior agreements, understandings, or
documents, with respect to the subject matter hereof.
 
14.           Interpretation.  All pronouns and any variation thereof shall be
deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or entity, or the context, may require.  Further, it is
acknowledged by the parties that this Agreement including exhibits, if any, has
undergone several drafts with the negotiated suggestions of both; and,
therefore, no presumptions shall arise favoring either party by virtue of the
authorship of any of its provisions or the changes made through revisions.
 
15.           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
16.           Expenses.  Each party hereto will bear its own expenses incurred
in connection with the preparation, negotiation and execution of this Agreement
and the consummation of the transactions contemplated hereby.
 
17.           Amendment.  No provision of this Agreement may be amended, waived,
changed, or modified except by an agreement in writing signed by Purchaser and
the Corporation, or in the case of a waiver, by the party waiving compliance.
 
[Signature page follows]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in multiple originals effective as of the date first set forth above.
 

 
CORPORATION:
 
COUNSEL RB CAPITAL INC.
a Florida corporation
         
 
By:
/s/ Jonathan Reich      Jonathan Reich, Co-CEO  

 

 
PURCHASER:


WERKLUND CAPITAL CORPORATION
a Nova Scotia corporation
         
 
By:
/s/ Blake Lyon     Blake Lyon, President  



 
13

--------------------------------------------------------------------------------

 


EXHIBIT 1
 
REPRESENTATION LETTER
 
(FOR ACCREDITED INVESTORS)


TO:                      COUNSEL RB CAPITAL INC. (the “Corporation”)
 
In connection with the agreement to purchase common shares (the “Common Shares”)
of the Corporation by the undersigned subscriber (the “Subscriber” for the
purposes of this Exhibit 1), the Subscriber hereby represents, warrants,
covenants and certifies to the Corporation that:
 
1.
the Subscriber is resident in the Province of Alberta or is otherwise subject to
the laws of the Province of Alberta;

 
2.
the Subscriber is purchasing the Common Shares as principal for its own account
;

 
3.
the Subscriber is an “accredited investor” within the meaning of National
Instrument 45-106 “Prospectus and Registration Exemptions” (“NI 45-106”) by
virtue of satisfying the indicated criterion as set out in Appendix A to this
Representation Letter;

 
4.
the Subscriber was not created or used solely to purchase or hold securities as
an accredited investor as described in paragraph (m) of the definition of
“accredited investor” in NI 45-106; and

 
5.
upon execution of this Representation Letter by the Subscriber, this
Representation Letter shall be incorporated into and form a part of the
Agreement.

 
Dated:  March 15, 2011
 

 
WERKLUND CAPITAL CORPORATION
         
 
By:
/s/ Blake Lyon    
Blake Lyon, President
 

 
IMPORTANT: PLEASE INITIAL OR PLACE A CHECK MARK BESIDE THE APPLICABLE PROVISION
IN
APPENDIX A ON THE NEXT PAGES
 
 
14

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
NOTE: THE INVESTOR MUST INITIAL OR OTHERWISE MARK BESIDE THE APPLICABLE PORTION
OF THE DEFINITION BELOW.
 
Accredited Investor - (defined in National Instrument 45-106) means:
 

     (a)
a Canadian financial institution, or an authorized foreign bank named in
Schedule III of the Bank Act (Canada); or
     (b)
the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada); or
     (c)
a subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary; or
     (d)
a person registered under the securities legislation of a jurisdiction of
Canada, as an adviser or dealer, other than a person registered solely as a
limited market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador); or
     (e)
an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d); or
     (f)
the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly-owned entity of the Government of Canada or a jurisdiction of
Canada; or
     (g)
a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec; or
     (h)
any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government; or
     (i)
a pension fund that is regulated by the Office of the Superintendent of
Financial Institutions (Canada), a pension commission or similar regulatory
authority of a jurisdiction of Canada; or
     (j)
an individual who, either alone or with a spouse, beneficially owns financial
assets having an aggregate realizable value that before taxes, but net of any
related liabilities, exceeds $1,000,000; or

 
 
15

--------------------------------------------------------------------------------

 
 

     (k)
an individual whose net income before taxes exceeded $200,000 in each of the two
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the two most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year; or
     (l)
an individual who, either alone or with a spouse, has net assets of at least
$5,000,000; or
   
 
(Note: if individual accredited investors wish to purchase through wholly-owned
holding companies or similar entities, such purchasing entities must qualify
under paragraph (t) below, which must be initialed.)
 
x
 
   (m)
a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements; or
     (n)
an investment fund that distributes or has distributed its securities only to:
     
(i) a person that is or was an accredited investor at the time of the
distribution, or
     
(ii) a person that acquires or acquired securities in the circumstances referred
to in sections 2.10 or 2.19 of National Instrument 45-106, or
     
(iii) a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 of National Instrument 45-106; or
     (o)
an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Quebéc,
the securities regulatory authority, has issued a receipt; or
     (p)
a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be; or
     (q)
a person acting on behalf of a fully managed account managed by that person, if
that person
     
(i) is registered or authorized to carry on business as an adviser or the
equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction, and
     
(ii) in Ontario, is purchasing a security that is not a security of an
investment fund; or

 
 
16

--------------------------------------------------------------------------------

 
 

     (r)
a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded; or
     (s)
an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function; or
     (t)
a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors (as defined in National
Instrument 45-106); or
   
 
(Note: if you are purchasing as an individual accredited investors paragraph (k)
above must be initialed rather than paragraph (t).)
 
     (u)
an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser; or
     (v)
a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Quebéc, the regulator an accredited investor.

 
 
17

--------------------------------------------------------------------------------

 


For the purposes hereof:
 
(a)
“Canadian financial institution” means:

 
 
(i)
an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act, or

 
 
(ii)
a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada;

 
(b)
“control person” has the same meaning as in securities legislation;

 
(c)
“director” means:

 
 
(i)
a member of the board of directors of a company or an individual who performs
similar functions for a company, and

 
 
(ii)
with respect to a person that is not a company, an individual who performs
functions similar to those of a director of a company;

 
(d)
“eligibility adviser” means:

 
 
(i)
a person that is registered as an investment dealer and authorized to give
advice with respect to the type of security being distributed, and

 
 
(ii)
in Saskatchewan or Manitoba, also means a lawyer who is a practicing member in
good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not

 
 
(A)
have a professional, business or personal relationship with the issuer, or any
of its directors, executive officers, founders, or control persons, and

 
 
(B)
have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months;

 
(e)
“executive officer” means, for an issuer, an individual who is:

 
 
(i)
a chair, vice-chair or president,

 
 
18

--------------------------------------------------------------------------------

 
 
 
(ii)
a vice-president in charge of a principal business unit, division or function
including sales, finance or production, or

 
 
(i)
performing a policy-making function in respect of the issuer;

 
(f)
“financial assets” means:

 
 
(i)
cash,

 
 
(ii)
securities, or

 
 
(iii)
a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation;

 
(g)
“foreign jurisdiction” means a country other than Canada or a political
subdivision of a country other than Canada;

 
(h)
“founder” means, in respect of an issuer, a person who,

 
 
(i)
acting alone, in conjunction, or in concert with one or more persons, directly
or indirectly, takes the initiative in founding, organizing or substantially
reorganizing the business of the issuer, and

 
 
(ii)
at the time of the distribution or trade is actively involved in the business of
the issuer;

 
(i)
“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client's express consent to a
transaction;

 
(j)
“investment fund” has the same meaning as in National Instrument 81-106
Investment Fund Continuous Disclosure;

 
(k)
“jurisdiction” means a province or territory of Canada except when used in the
term foreign jurisdiction;

 
(l)
“local jurisdiction” means the jurisdiction in which the Canadian securities
regulatory authority is situate;

 
(m)
“non-redeemable investment fund” means an issuer,

 
 
(i)
whose primary purpose is to invest money provided by its security holders,

 
 
(ii)
that does not invest;

 
 
(A)
for the purpose of exercising or seeking to exercise control of an issuer, other
than an issuer that is a mutual fund or a non-redeemable investment fund; or

 
 
19

--------------------------------------------------------------------------------

 
 
 
(B)
for the purpose of being actively involved in the management of any issuer in
which it invests, other than an issuer that is a mutual fund or a non-redeemable
investment fund; and

 
 
(iii)
that is not a mutual fund;

 
(n)
“person” includes

 
 
(i)
an individual,

 
 
(ii)
a corporation,

 
 
(iii)
a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and

 
 
(iv)
an individual or other person in that person's capacity as a trustee, executor,
administrator or personal or other legal representative;

 
(o)
“regulator” means, for the local jurisdiction, the Executive Director as defined
under securities legislation of the local jurisdiction;

 
(p)
“related liabilities” means

 
 
(i)
liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets, or

 
 
(ii)
liabilities that are secured by financial assets.

 
(q)
“Schedule III bank” means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);

 
(r)
“spouse” means, an individual who,

 
 
(i)
is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual,

 
 
(ii)
is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or

 
 
(iii)
in Alberta, is an individual referred to in paragraph (i) or (ii) above, or is
an adult interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta); and

 
(s)
“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.

 
Affiliated Entities, Control and Subsidiaries
 
2.           A person or company is considered to be an affiliated entity of
another person or company if one is a subsidiary entity of the other, or if both
are subsidiary entities of the same person or company, or if each of them is
controlled by the same person or company.
 
 
20

--------------------------------------------------------------------------------

 
 
3.           A person or company is considered to be controlled by a person or
company if
 
 
(a)
in the case of a person or company,

 
 
(i)
voting securities of the first mentioned person or company carrying more than
50% of the votes for the election of directors are held, otherwise than by way
of security only, by or for the benefit of, the other person or company, and

 
 
(ii)
the votes carried by the securities are entitled, if exercise, to elect a
majority of the directors of the first mentioned person or company.

 
 
(b)
in the case of a partnership that does not have directors, other than a limited
partnership, the second mentioned person or company holds more than 50% of the
interests in the partnership; or

 
 
(c)
in the case of a limited partnership, the general partner is the second
mentioned person or company.

 
4.           A person or company is considered to be a subsidiary entity of
another person or company if
 
 
(a)
it is controlled by,

 
 
(i)
that other; or

 
 
(ii)
that other and one or more persons or companies, each of which is controlled by
that other; or

 
 
(iii)
two or more persons or companies, each of which is controlled by that other; or

 
 
(iv)
it is a subsidiary entity of a person or company that is the other’s subsidiary
entity.

 
For this Exhibit all monetary references are in Canadian Dollars